DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,914,219 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9 and 13 are allowed over the prior art of record.
The closest prior art of record is Takahata (US Patent 8,828,661 B2)
Regarding claim 1, Takahata discloses a heat shield (40) for at least partially surrounding a turbocharger (19) of a marine engine (1) of a marine craft (27 is referred to as a seawater pump, and would only be available on an marine engine of a marine craft), the heat shield comprising: an outer jacket (39) including a fluid inlet and outlet port (39f, 39g); and an inner jacket (39b) nested within the outer jacket and spaced apart therefrom to define a fluid passageway therebetween (Fig. 8; 46; Col. 7, lines 34-45), the cooling passage being in fluid communication with the fluid inlet port and the fluid outlet port for directing a cooling fluid from the fluid inlet port to the fluid outlet port through the fluid passageway (Col. 7, lines 34-45), wherein the inner jacket at least partially defines a main cavity (Fig. 8, 39c) configured to receive the turbocharger (Fig. 8, 19) of the marine engine.
Regarding claim 1, the closest prior art of record taken either individually or in combination with other prior are of record fails to teach or suggest:
an inner baffle positioned within the main cavity to divide the main cavity into a turbine chamber configured to receive a turbine of the turbocharger and a compressor chamber configured to receive a compressor of the turbocharger.

Claims 2-9 and 13 depend from claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 10-12 are allowed over the prior art of record.
The closest prior art of record is Takahata (US Patent 8,828,661 B2)
Regarding claim 10, Takahata discloses a heat shield (40) for at least partially surrounding a turbocharger (19) of a marine engine (1) of a marine craft (27 is referred to as a seawater pump, and would only be available on an marine engine of a marine craft), the heat shield comprising: an outer jacket (39) including a fluid inlet and outlet port (39f, 39g); and an inner jacket (39b) nested within the outer jacket and spaced apart therefrom to define a fluid passageway therebetween (Fig. 8; 46; Col. 7, lines 34-45), the cooling passage being in fluid communication with the fluid inlet port and the fluid outlet port for directing a cooling fluid from the fluid inlet port to the fluid outlet port through the fluid passageway (Col. 7, lines 34-45), wherein the inner jacket at least partially defines a main cavity (Fig. 8, 39c) configured to receive the turbocharger (Fig. 8, 19) of the marine engine.
Regarding claim 10, the closest prior art of record taken either individually or in combination with other prior art of the record fails to teach or suggest: 

Wherein the inner jacket at least partially defines a main cavity configured to receive the turbocharger of the marine engine and wherein the inner jacket and the outer jacket include openings configured to allow an oil conduit of the turbocharger to pass therethrough into the main cavity.

Claims 11-12 depend from claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14-18 are allowed over the prior art of record.
The closest prior art of record is Gonzalez et al. (US PGPUB 2005/0188943 A1) in view of Ward et al. (WO 2015/073358 A1).
Regarding claim 14, Gonzalez et al. discloses in combination a turbocharger (Fig. 3) a heat shield (Fig. 5) of a marine engine of a marine craft (Abstract) the combination comprising: a turbocharger (Fig. 3) including: a turbine (Fig. 3) configured to extract energy from an exhaust stream (Fig. 3); and an air compressor (Fig. 3) configured to compress ambient air into compressed air (Fig. 3), wherein the turbine in operatively coupled to the air compressor to transfer the extracted energy to the ambient air for compressing the ambient air into compressed air (Fig. 3); and, the heat shield (Fig. 5) including: an outer jacket (See annotated image 1 above) including a fluid inlet port (Fig. 5) and a fluid outlet port (Fig. 5); an inner jacket nested within the outer jacket (See annotated image 1 above) and spaced apart therefrom to define a fluid passage therebetween (Fig. 5, the line of arrows shows the fluid passage), the fluid passageway being in fluid communication with the fluid inlet port and the fluid outlet port for directing a cooling fluid (Which is stated to be provided from the marine environment in a non- recirculation type, or a freeze/boil resistant fluid in a recirculation type cooling system [0039]) from the 
Ward et al. teaches a turbocharger with a water jacket disposed around the turbocharger of an engine with an intermediate chamber (main cavity) configured to receive the turbocharger of an engine (Fig. 3, Fig. 4) as an intermediate chamber adjacent to the liquid chamber may improve efficiency of the turbine stage by keeping the exhaust gas heat energy from dissipating into the liquid in the liquid chamber (Page 3, paragraph 2).

Regarding claim 14, the closest prior art taken either individually or in combination with other prior art of record fails to teach or suggest:

wherein the heat shield further includes an inner baffle positioned within the main cavity to divide the main cavity into a turbine chamber and a compressor chamber, wherein the turbine of the turbocharger is positioned within the turbine chamber and the air compressor of the turbocharger is positioned within the compressor chamber.

Claims 15-18 depend from claim 14 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The closest prior art of record is Gonzalez et al. (US PGPUB 2005/0188943 A1) in view of Ward et al. (WO 2015/073358 A1).

Regarding claims 19 and 20, Gonzalez et al. discloses a method of thermally isolating a turbocharger (Fig. 5) associated with a marine engine of a marine craft (Abstract) from a surrounding environment, the method comprising, at least partially encapsulating the turbocharger against at least one outer surface of the marine engine (Fig. 5 shows that the cooling passage partially encapsulating the turbocharger) with a heat shield including an outer jacket (see annotated image 1 above) and an inner jacket (see annotated image 1 above) nested within the outer jacket to define a fluid passageway there between (Fig. 5); and directing a cooling fluid through the fluid passageway (Fig. 5), wherein directing the cooling fluid through the fluid passageway includes receiving the cooling fluid from a body of water in which the marine craft is operating (Fig. 5).
Ward et al. teaches a turbocharger with a water jacket disposed around the turbocharger of an engine with an intermediate chamber (main cavity) configured to receive the turbocharger of an engine (Fig. 3, Fig. 4) as an intermediate chamber adjacent to the liquid chamber may improve efficiency of the turbine stage by keeping the exhaust gas heat energy from dissipating into the liquid in the liquid chamber (Page 3, paragraph 2).

Regarding claims 19 and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:

separating a turbine of the turbocharger from a compressor of the turbocharger by an infer baffle positioned within a main cavity of the turbocharger;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745